MEMOEND@RSHIA Document 102 Filed 02/17/21 Page 1 of 2

BRAFMAN & ASSOCIATES, PC.
ATTORNEYS AT LAW

 

 

256 FIFTH AVENUE, 2ND FLOOR USDC SDNY
NEW YORK, NEW YORK 1000! DOCUMENT
TELEPHONE (212) 750-7800 ELECTRONICALLY FILED
DOC#H: .
FACSIMILE: (212) 750-3906 .
DATE FILED; _ 2/17/21
E-MAIL: ATTORNEYS@BRAFLAW.COM
BENJAMIN BRAFMAN
ANDREA L. ZELLAN
MARK M. BAKER JACOB KAPLAN
OF COUNSEL TENY R. GERAGOS
MARC A. AGNIFILO ADMITTED IN NY & CA
OF COUNSEL STUART GOLD

ZACH INTRATER
OF COUNSEL

February 16, 2021
VIA ECF
Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007
ALCarterN YSDChambers@nysd.uscourts.gov

Re: United States v. Jacobs, 20 CR 660 (ALC)
Dear Judge Carter:

As part of the bail conditions in the above-referenced case, Mr. Rafael Jacobs’s travel is
limited to the Southern and Eastern Districts of New York and the District of New Jersey. We
write the Court requesting a modification of these travel restrictions to allow Mr. Jacobs to travel
to the Southern District of Florida from February 18, 2021 until February 25, 2021. Mr. Jacobs
has several business customers located in Miami, where he would like to travel, as part of his
business installing and servicing credit card processing machines. He would like to travel to
Florida to work with these customers and potentially secure new clients.

 
Case 1:20-cr-O0660-ALC Document 102 Filed 02/17/21 Page 2 of 2
BRAFMAN & ASSOCIATES, P.C.

We have communicated with the Government (AUSAs Samuel Raymond and David
Felton) and Pretrial Services (Officer Dominique Jackson). The Government has graciously
consented to this request (we have sent Mr. Jacobs’s proposed itinerary and list of customers), and
Pretrial Services has taken no position. Thank you for your consideration.

Respectfully submitted,
s/

Marc Agnifilo

Zach Intrater

cc: AUSAs Samuel Raymond & David Felton (via email)
Pretrial Services Officer Dominique Jackson (via email)
The application is GRANTED.
So Ordered.

CAordie 7 C2

 

 
